DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The amendment to drawings were received on 06/16/2022.  These drawings are accepted. 

Election/Restrictions
Applicant’s election without traverse of invention II, directed to claim 7, in the reply filed on 03/30/2022 is acknowledged.  Claims 1-6 are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the claim limitation “a portion of the casing...” is indefinite because it is unclear if this portion of the casing is the same portion of casing that is recited in claim 7.  For examining purpose, it is assumed they are different portion. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-14 are rejected under 35 U.S.C. 103 as being unpatentable Ohgishi et al. (US 2013/0158410; hereinafter Ohgishi), in view of Kobayashi et al. (US 2015/0289851; hereinafter Kobayashi).
Regarding claim 7, Ohgishi discloses an ultrasound endoscope.   Ohgishi shows an ultrasonic endoscope (see abstract) comprising: an ultrasonic transducer (see fig. 1 and 7; abstract and par. [0042]) including an ultrasonic wave transmission/reception surface configured to irradiate a subject with an ultrasonic wave (see abstract; fig. 7 shows transmission/reception surface) and receive an ultrasonic echo reflected from the subject (see abstract; par. [0042])
a cable (see 4a in fig. 7) including one end electrically connected to the ultrasonic transducer (see par. [0041], [0044], [0060]; fig. 7 shows cable 4a connected to transducer unit 2 via circuit board inside 2B) and another end electrically connected to a board connectable to an ultrasonic observation device that transmits or receive a signal to or form ultrasonic transducer (see fig. 25); 
a circuit board configured to relay electrical connection between the ultrasonic transducer and the cable (see 2B in fig. 7; par. [0060]); and 
a casing that is formed of a single type of resin having an insulation property (see par. [0044]), the casing having one end side in which the ultrasonic wave transmission/reception surface of the ultrasonic transducer is exposed (see fig. 7 and 8) and another side to which the cable extends (see fig. 7 and 8).  Furthermore, Ohgishi shows a portion of casing directly abutting on the circuit board (fig. 7 shows that the circuit board 2B is directed abutting a portion 18 of case 5; the examiner notes that the claim does not limit only a single casing, the examiner notes that Ohgishi teaches casing combination of element 3 and 5 in fig. 7, and portion of the casing is directing abutting the circuit board in fig. 7).
But, Ohgishi fails to explicitly state that the circuit board is a relay board.
Kobayashi discloses an ultrasonic probe.  Kobayashi teaches a relay board (see abstract; fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized using a relay board in the invention of Ohgishi, as taught by Kobayashi, to be able to provide real time control for each of the transducer elements.
Regarding claim 8, Ohgishi and Kobayashi disclose the invention substantially as described in the 103 rejection above, furthermore, Ohgishi teaches a protrusion is formed on a surface of the ultrasound transducer (see fig. 7) and the case is provided with a hole configured to house the protrusion (see fig. 7 and 8).
Regarding claim 9, Ohgishi and Kobayashi disclose the invention substantially as described in the 103 rejection above, furthermore, Ohgishi teaches a plurality of piezoelectric elements are arranged along a curved surface of the ultrasound transducer (see 113 in fig. 21 and par. [0110], the examiner notes that it is known that ultrasound transducer are made of piezoelectric elements).
Regarding claim 10, Ohgishi and Kobayashi disclose the invention substantially as described in the 103 rejection above, furthermore, Ohgishi teaches a wire connected to the ultrasonic transducer (see par. [0110] and fig. 21), and wherein the circuit board is configured to connect the wire and cable (see par. [0110] and fig. 21).
Kobayashi teaches a relay board (see abstract; fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized using a relay board in the invention of Ohgishi, as taught by Kobayashi, to be able to provide real time control for each of the transducer elements.
Regarding claim 11, Ohgishi and Kobayashi disclose the invention substantially as described in the 103 rejection above, furthermore, Ohgishi teaches wherein the wire is a flexible board (see par. [0110] and fig. 21).
Regarding claim 12, Ohgishi and Kobayashi disclose the invention substantially as described in the 103 rejection above, furthermore, Ohgishi teaches wherein at least a portion of the circuit board and a distal end of the cable are enchased in the resin of the casing such that there is not cavity between one or more side edges of the circuit board and the corresponding interior surface of casing (see fig. 7 and 8).
Regarding claim 13, Ohgishi and Kobayashi disclose the invention substantially as described in the 103 rejection above, furthermore, Ohgishi teaches wherein a distal most portion of the cable is encased in the resin of the casing (see fig. 7 and 8).
Regarding claim 14, Ohgishi and Kobayashi disclose the invention substantially as described in the 103 rejection above, furthermore, Ohgishi teaches wherein a portion of the casing abutting on the ultrasound transducer  (see fig. 7 and 8).

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable Irie (US 2014/0058269; hereinafter Irie), in view of Kobayashi et al. (US 2015/0289851; hereinafter Kobayashi), and in view of Irie (US 2013/0204140; hereinafter Irie 140’).
Regarding claim 15, Irie discloses ultrasound endoscope.   Irie shows an ultrasonic endoscope (see abstract) comprising: an ultrasonic transducer (see abstract; fig. 3) including an ultrasonic wave transmission/reception surface configured to irradiate a subject with an ultrasonic wave (see abstract; fig. 5 shows transmission/reception surface) and receive an ultrasonic echo reflected from the subject (see abstract and fig. 3);
a cable (see 60 in fig. 3; par. [0037]) including one end electrically connected to the ultrasonic transducer (fig. 3 shows cable unit 60 is connected to transducer unit 50 via circuit board 56 and 57) and another end electrically connected to a board connectable to an ultrasonic observation device that transmits or receive a signal to or form ultrasonic transducer (see fig. 1); 
a circuit board configured to relay electrical connection between the ultrasonic transducer and the cable (see par. [0032], [0033]; fig. 3); and 
a casing (see housing 70 in fig. 3), the casing having one end side in which the ultrasonic wave transmission/reception surface of the ultrasonic transducer is exposed (see fig. 5) and another side to which cable extends (see fig. 3);
wherein at least a portion of the circuit board is encased in the resin of the casing such that there is no cavity between one or more side edges of the circuit board and corresponding interior surface of the casing (see fig. 3; par. [0041]).
But, Irie fails to explicitly state that that the case is formed of a single type of resin having an insulation property the circuit board is a relay board.
Kobayashi discloses an ultrasonic probe.  Kobayashi teaches a relay board (see abstract; fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized using a relay board in the invention of Irie, as taught by Kobayashi, to be able to provide real time control for each of the transducer elements.
But, Irie and Kobayashi fail to explicitly state the case is formed of a single type of resin having an insulation property.
Irie 140’ discloses a ultrasound probe with a case (see housing 34 in fig. 2) that is formed of a single type of resin having an insulation property (see par. [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to have utilized providing the case that is formed of a single type of resin having an insulation property in the invention of Irie and Kobayashi, as taught by Irie 140’, to provide a case with voltage endurance for preventing other metal members from contacting the cable, in order to ensure specified voltage endurance of the cable. 
Regarding claim 16, Irie, Kobayashi and Irie 140’ disclose the invention substantially as described in the 103 rejection above, furthermore, Irie shows wherein at least the portion of the circuit board is encased in the casing such that there is no cavity between all side edges of the circuit board and corresponding interior surface of the casing (see fig. 3; par. [0041]).  Furthermore as stated above for claim 15, Kobayashi teaches a relay board (see abstract; fig. 1) and Irie 140’ discloses a ultrasound probe with a case (see housing 34 in fig. 2) that is formed of a single type of resin having an insulation property (see par. [0025]).
Regarding claim 17, Irie, Kobayashi and Irie 140’ disclose the invention substantially as described in the 103 rejection above, furthermore, Irie shows wherein the circuit board having a first side edge connected to the ultrasonic transducer (see fig. 3) and a second side edge opposing the first side edge (see fig. 3), at least the portion of the circuit board is encased in the resin of the casing such that there is no cavity between at least the second side edge of the circuit board and a corresponding interior surface of the casing (see fig. 3 and par. [0041]). Furthermore as stated above for claim 15, Kobayashi teaches a relay board (see abstract; fig. 1) and Irie 140’ discloses a ultrasound probe with a case (see housing 34 in fig. 2) that is formed of a single type of resin having an insulation property (see par. [0025]).
Regarding claim 18, Irie, Kobayashi and Irie 140’ disclose the invention substantially as described in the 103 rejection above, furthermore, Irie shows wherein a distal most portion of the cable is enchased in the casing (see fig. 3). Furthermore, as stated above for claim 15, Irie 140’ discloses an ultrasound probe with a case (see housing 34 in fig. 2) that is formed of a single type of resin having an insulation property (see par. [0025]).
Regarding claim 19, Irie, Kobayashi and Irie 140’ disclose the invention substantially as described in the 103 rejection above, furthermore, Irie shows wherein at least a portion of the casing abutting the ultrasound transducer (see fig. 3).

Response to Arguments
The previous objection to specification has been withdrawn in view of Applicant amendment to the title of the application.
Applicant’s arguments filed on 06/16/2022 with respect to prior art rejection of claim 7 have been considered but are moot because the new ground of rejection does not rely on any rejection applied in the prior office action of record for any teaching or matter specifically challenged in the argument.  The examiner has provided new prior art Ohgishi for claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/             Primary Examiner, Art Unit 3793